TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-0 3 -00 339 -CV

 In re Ruby Scott, State Farm Mutual Automobile 

Insurance Company and Alice C. Brown 





ORIGINAL PROCEEDING FROM FAYETTE COUNTY

 
O R D E R
 

PER CURIAM


 Relators Ruby Scott, State Farm Mutual Automobile Insurance Company, and Alice
Brown have filed a motion for temporary relief and petition for writ of mandamus seeking to set aside certain monetary sanctions due to be paid to opposing
counsel on June 26, 2003.  We grant the motion for temporary relief and stay the order of May 27, 2003, imposing $28,811 in sanctions pending our resolution
of the petition for writ of mandamus.  See Tex. R. App. P. 52.10(b).  Real party in interest should respond to the petition for writ of mandamus by July 7, 2003. 
The grant of temporary relief should not be construed as an opinion on the merits of the petition.
 It is ordered June 24, 2003.


Before Chief Justice Law, Justices B. A. Smith and Puryear